                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION

 BONNIE DURHAM,                             §
                                            §
      Plaintiff,                            §
                                            §
 v.                                         §   Civil Action No. 4:19-cv-00406-P
                                            §
 DEPARTMENT OF VA and                       §
 ROBERT WILKIE,                             §
 Secretary                                  §
                                            §
      Defendants.
ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
          OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge Ray made Findings, Conclusions, and a

Recommendation in this case. See ECF No. 13. No objections were filed, and the

Magistrate Judge’s recommendation is ripe for review. The Court reviewed the proposed

findings, conclusions, and recommendation for plain error. Finding none, the undersigned

District Judge is of the opinion that the Finding and Conclusions of the Magistrate Judge

are correct and they are ACCEPTED as the Findings and Conclusions of the Court.

Accordingly, this matter is WITHDRAWN from United States Magistrate Judge Hal R.

Ray, Jr. and the case is DISMISSED without prejudice.

        SO ORDERED on this 15th day of November, 2019.




                                  Mark T. Pittman
                                  UNITED STATES DISTRICT JUDGE
